Citation Nr: 0821393	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  06-27 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
November 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Regional 
Office (RO) that granted service connection for PTSD and 
assigned a 50 percent evaluation effective October 4, 2005.

The Board notes that the veteran applied for entitlement to a 
total rating based on unemployability (TDIU), which was 
denied by the RO in a December 2006 rating decision.  The 
veteran did not appeal that decision, therefore the Board 
lacks jurisdiction to address it.  However, in light of the 
favorable decision below, the record raises a new claim for 
entitlement to TDIU.  Thus, the matter is REFERRED to the RO 
for appropriate action.


FINDING OF FACT

The veteran's service-connected PTSD is manifested by 
symptoms including nightmares, flashbacks, sleep disturbance, 
intrusive thoughts, startle reaction, hypervigilence, 
irritability, hearing cars and noises in the house and seeing 
shadows moving out of the corner of his eye, occasional 
suicidal thoughts, depression and impaired memory.


CONCLUSION OF LAW

The criteria for an initial evaluation of 70 percent for PTSD 
have been more nearly approximated since October 4, 2005.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
4.7, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

This case arises from the appeal of an original award of 
service connection.  In an October 2005 letter, issued prior 
to the decision on appeal, the RO provided notice to the 
veteran regarding what information and evidence is needed to 
substantiate the claim for service connection, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.  

However, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases in which service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.  See 
generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a 
party appeals from an original assignment of a disability 
rating, the claim is classified as an original claim, rather 
than as one for an increased rating); see also Shipwash v. 
Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. 
West, 12 Vet. App. 119 (1999) (establishing that initial 
appeals of a disability rating for a service-connected 
disability fall under the category of "original claims").  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, post-service private 
treatment records, Social Security Administration records, 
and a VA examination report.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process, submitting letters from 
his treating physician.  In addition, he provided detailed 
statements explaining his symptoms, citing the rating 
criteria, citing court case law and explaining what specific 
Global Assessment of Function scores mean in relation to the 
scores he has been assigned.  The veteran clearly had actual 
knowledge of what he needed to show to obtain the benefits he 
is seeking.  Thus, any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  See Sanders, supra.  Any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Conway, supra; Dingess, supra; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).


Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The veteran's PTSD is evaluated pursuant to the General 
Rating Formula for Psychoneurotic Disorders which provides 
for the following ratings:

A 100 percent rating is warranted when there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995).  GAF scores ranging from 51 to 
60 indicate moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers).  A GAF 
score of 41 to 50 indicates serious symptoms and serious 
impairment in social, occupational, or school functioning 
(e.g., no friends), while a GAF score of 31 to 40 indicates 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  A GAF score of 21 to 30 indicates that behavior is 
considerably influenced by delusions or hallucinations, or 
serious impairment in communication or judgment (e.g., 
sometimes incoherent, acting grossly inappropriately, 
suicidal preoccupation), or an inability to function in 
almost all areas (e.g., stays in bed all day; no job, home, 
or friends).  A GAF score of 11 to 20 indicates that there is 
some danger of hurting oneself or others (e.g., suicide 
attempts without clear expectation of death; frequently 
violent; manic excitement), or an occasional failure to 
maintain minimal personal hygiene, or gross impairment in 
communication.  See Diagnostic and Statistical Manual of 
Mental Disorders, (4th ed. 1994) (DSM-IV).

While the Rating Schedule does indicate that the rating 
agency must be familiar with the DSM IV, it does not assign 
disability percentages based solely on GAF scores.  See 38 
C.F.R. § 4.130 (2007).  Accordingly, GAF scores do not 
automatically equate to any particular percentage in the 
Rating Schedule.  Rather, they are but one factor to be 
considered in conjunction with all the other evidence of 
record.

The veteran contends that he is entitled to an initial 
evaluation in excess of 50 percent for PTSD due to his 
serious symptoms.  In a March 2006 statement, the veteran 
stated that his PTSD symptoms, which were increasingly worse 
since his time in Vietnam, included intrusive thoughts, 
nightmares, flashbacks, severe distress at exposure to 
triggers of trauma, avoidance of conversations of past 
service, anhedonia, estrangement, detachment, restricted 
affect, irritability, anger, memory impairment, depression, 
crying spells, hallucinations, feelings of suicide, 
hypervigilence and startle response.  

An October 2005 letter from the veteran's treating private 
physician noted the veteran's PTSD symptoms included 
nightmares, panic attacks, flashbacks, sleep disturbance, 
intrusive thoughts, startle reaction, hypervigilence, 
irritability, hallucinations, depression and impaired memory.  
The veteran's other general medical disorders included legal 
blindness.  He had been married for 34 years.  The private 
physician noted that the veteran's working memory was 100 
percent impaired.  The physician also noted that the 
veteran's anger, fear and sadness come upon him without 
knowledge of why 75 percent of the time, indicating that his 
prefrontal cortex is dysfunctional.  In addition, the 
physician noted the veteran felt depressed about 75 percent 
of the time and felt helpless and suicidal at times.  The 
veteran was on medication including Trazodone, Niravam and 
Lexapro.  The physician concluded that due the veteran's 
PTSD, he was moderately compromised in his ability to sustain 
social relationships and also unable to sustain work 
relationships.  Therefore the physician considered the 
veteran to be permanently and totally disabled and 
unemployable.  He assigned a GAF score of 30.

Private medical records from that same physician dated from 
October 2005 to November 2006 consist primarily of check 
sheets listing symptoms with check marks based on the level 
of severity.  The veteran's symptoms included nightmares, 
sleep disturbance, flashbacks, panic attacks, hypervigilence, 
startle response, intrusive thoughts, impaired memory, 
irritability, anger, some rare suicidal thoughts, 
hallucinations and depression.  The hallucinations portion of 
the form noted the veteran admitting to hearing his name, 
hearing cars drive up, hearing noises or footsteps in the 
house, and seeing shadows moving.  The GAF scores ranged from 
30 in October 2005 to 45 in November 2006.  Private medical 
records indicate that the veteran's panic attacks were not 
present as of November 2006 though they were reported from 
October 2005 to August 2006.  The veteran was also taking 
medication from October 2005 to November 2006 including, 
Lexapro, Trazodone, Niravam, Geodon and Levitra.  

A March 2006 VA examination report revealed the veteran's 
PTSD symptoms were found to be chronic, daily and moderate to 
severe.  The veteran reported that the intensity of 
symptomatology lessened "a little" with medication.  The 
examiner noted that the veteran had sleep impairment, a 
depressed and dysphoric mood, panic related to his nightmares 
that was not a classic panic attack, transient suicidal 
ideation and a mildly impaired recent and immediate memory, 
although his remote memory was intact.  His thought processes 
were normal.  No visual hallucinations were reported.  He had 
good impulse control, no episodes of violence, no obsessive 
or ritualistic behavior.  He is isolative, but has an okay 
relationship with his wife and children.  He was clean and 
appropriately dressed, was cooperative and relaxed toward the 
examiner and had normal speech.  His judgment was not 
impaired.  The veteran stated he was currently unemployed and 
had been unemployed for the past 5 to 10 years.  The veteran 
attributed his unemployment to his mental health and visual 
problems.  A GAF score of 45 was assigned.

Given the above, the Board will resolve all doubt in the 
veteran's favor, and find that his symptoms more nearly 
approximate the criteria for a 70 percent evaluation since 
October 4, 2005.  

A higher evaluation is not warranted however, as the veteran 
has no impairment in thought process or communication, and no 
delusions.  While hallucinations were noted, the VA examiner 
noted these were not persistent, and at most they equate to a 
spatial disorientation.  The veteran was noted to be fully 
oriented on the VA examination.  Although the private 
physician noted the veteran's memory was "100% impaired" 
such a statement is not supported with actual memory testing, 
and appears based on a self-report of forgetting things when 
going from room to room, misplacing things, forgetting what 
he is told and not remembering what he reads.  The Board 
finds the objective test results on the VA examination to be 
more probative, as it clearly does not reflect memory loss 
for his own or relatives' names or his own occupation.  In 
fact, the veteran was able to provide a detailed history to 
both his private physician and the VA examiner.  In addition, 
the veteran has denied violence and his impulse control was 
good.  Finally, while he reports occasional suicidal 
ideation, he has no intent or plan.  Thus, he is not in 
persistent danger of hurting himself or others.  

In light of the evidential record, and giving the veteran the 
benefit of the doubt, the Board has determined that an 
initial evaluation of 70 percent, but no higher, for PTSD is 
in order.




ORDER

An initial evaluation of 70 percent for PTSD is granted, 
effective October 4, 2005, subject to the provisions 
governing the award of monetary benefits.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


